Exhibit 10.71

 

 

 

Land Mortgage Loan Contract

 

Party A (Lender): Shijiazhuang Zhongbo Automobile Co., Ltd. (hereinafter
referred to as "Party A")

 

Party B (Borrower): Northern Altair Nanotechnologies Co., Ltd. (hereinafter
referred to as "Party B")

 

I. Party A borrows RMB 33,600,000.00 from Party B (In capital: RMB Thirty Three
Million Six Hundred Thousand Only) on September 1, 2015. The loan term is 2
years, from September 30, 2015 to September 29, 2017. The interest rate is
subject to Hua Xia Bank Co., Ltd. Shijiazhuang Huai'an Road Sub-branch, Party B
shall pay the interest rate of current month before 20th of each month. The
interest is settled by month.

 

II. Party B agrees to make mortgage loans for Hua Xia Bank Co., Ltd.
Shijiazhuang Huai'an Road Sub-branch with land use right of Northern Altair
Nanotechnologies Co., Ltd., and the certificate No. of land use right is: WGY
(2014) No. 036, with the area of 40,000 square meters; WGY (2014) No. 037, with
the area of 34,685.20 square meters. Both Parties shall completely handle
mortgage registration procedures within 5 days from the day the agreement is
signed and Party B shall assume the registration fees.

 

III. In the event of Party B fails to repay Party A the loan and interest agreed
in the agreement when the repayment term stipulated in the main contract is due,
Party A shall be entitled to dispose Party B's mortgaged property in a manner
prescribed by law.

 

Should the money obtained by Party A's disposal of mortgage is insufficient to
repay principal and interest of the loan, Party A shall have the right to claim
for Party B separately.

 

IV. Such mortgage is irrevocable, if Party B fails to repay the loan from Party
A or it couldn't pay the interest as scheduled. Party B shall voluntarily waive
the right of defense, right of action, arbitration right and voluntarily accepts
the compulsory execution from the People's Court with jurisdiction. This is
Party B's true statement and commitment.

 

V. This Contract shall come into effect from the day it is signed by both
parties. Should it is necessary for Party B to sell off, transfer, donate,
resell, mortgage asset since the contract comes into effect, Party B shall do
such after it has paid off the loan from Party A.

 

VI. Within the mortgage contract term, any damage to Party B's mortgaged
property caused by its improper safekeeping, Party A shall be entitled to
require Party B to recover the original status of the mortgaged property or
require Party B to provide another mortgaged property approved by Party A.

 

VII. The action is invalid, if Party B arbitrarily disposes of mortgaged
property without abiding by agreement stipulated in this contract. Party A shall
have the right to require Party B to recover its original status and withdraw
the loan under the contract in advance and claim for 10% of the loan amount as
liquidated damages from Party B.

 

VIII. In the event of Party B conceals situations of mortgaged property such as
it is co-owned, disputed, sealed off, detained or it has been mortgaged, which
cause economic loss to Party A, it shall compensate to Party A and also
compensate 10% of the loan amount under the main contract as liquidated damages.

 

 
 

--------------------------------------------------------------------------------

 

 

IX. As for outstanding matters of this Contract, both parties may sign a
supplementary agreement.

 

X. After this Contract takes effect, neither party shall alter or make
rescission of contract.

 

XI. This Contract is in quadruplicate with Party A and Party B holding two
respectively.

 

 

 

 

 

 

 

 

 

 

Party A: Shijiazhuang Zhongbo Automobile Co., Ltd. 

Party B: Northern Altair Nanotechnologies Co., Ltd.

   

Legal representative (or authorized representative): [ex10-73img001.gif]

Shijiazhuang Zhongbo Automobile Co., Ltd. (Seal)

[ex10-73img002.jpg]

Legal representative (or authorized representative):

Northern Altair Nanotechnologies Co., Ltd. (Sealed)

[ex10-73img003.jpg]

   

August 5, 2015

August 5, 2015

 

Place of contract signing: Wuan City, Hebei Province

 

 